310 S.W.3d 786 (2010)
In the Matter of Foreclosure of Liens for Delinquent Land Taxes by Action in Rem: Manager of the Division of Revenue of Jackson County, Missouri, Diana BANKS, Respondents,
v.
Gregory M. MURASKI, Appellant.
No. WD 70520.
Missouri Court of Appeals, Western District.
June 1, 2010.
Richard D. Dvorak, Overland Park, KS, for Appellant.
Craig C. Reaves, Kansas City, MO, for Respondent, Diana Banks.
*787 Jacqueline A. Sommer, Kansas City, MO, for Respondent, Division of Revenue.
Before THOMAS H. NEWTON, C.J., JAMES EDWARD WELSH, and GARY D. WITT, JJ.

ORDER
PER CURIAM:
Mr. Gregory Muraski appeals the circuit court's judgment setting aside the sale of property to him at a public auction.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).